Title: To James Madison from William Short, 21 December 1787
From: Short, William
To: Madison, James


Dear Sir
Paris Dec. 21. 1787
I am at present to acknowlege the reciept of your favor dated Oct. 24. If you consider yourself obliged to thank me for having procured you the acquaintance of M. de Crevecoeur; his friends here, of which he has a great number, are equally thankful to me on the occasion. They consider, & with great reason, that it would have been impossible to render him a more agreeable service. Allow me at the same time Sir to express to you my gratitude for the real information contained in your letter. It made us more master of the subjects, to which the convention has given rise, than any thing we had seen or heard till then. Since that, your letter to Mr. Jefferson by Commodore Jones has arrived. On the statement which you gave me Sir, of the advocates & opponents to the new Constitution in Virginia, it seems impossible that it should pass in that State. Should it have the same fate in Rhode-Island, N. York & Maryland, we shall see the ill consequences of a clause which alarmed me from the beginning; I mean the adoption of the new constitution by nine States. The dissenting States being thus dispersed seem to have the quality only of separating the assenting States without the power of uniting themselves. I think the adoption by nine & the refusal by four of the States is the worst possible situation to which the new plan can give birth; & it seems probable that that will be the situation. Would it not have been better to have fixed on the number eleven or twelve instead of nine? In that case the plan would have been either refused altogether or adopted by such a commanding majority as would almost necessarily have brought in the others in the end. There is one thing however which may be opposed to all the arguments that may be adduced in opposition to the new plan; & that is that the members who composed the convention must have had a fuller & better view of the ground & must have considered it more attentively than those who object to it. They must have seen certainly a variety of difficulties which their debates must have presented in full view & which are hidden perhaps from the most penetrating observation under other circumstances. Particularly to us at this distance, I am sure it is impossible to form a proper opinion on the subject. There is only one reflexion wch. occurs to me in which I have any confidence of being right: & that is that the Members of the convention would not have proposed so desperate a remedy if the evil had not appeared to them equally desperate. I am afraid the case will not be mended by the Patient’s refusing to take the violent dose prescribed.

You form a very proper idea of the little weight which the opinions of the learned in Europe on the result of the convention, deserve. I have only seen as yet such of that character as are in Paris, where they are so much occupied with their own affairs, as scarcely to have had time to have read the new plan, much less to have considered it attentively. In Europe however they are almost uniformly for strengthening the hands of Congress or the federal head. In this they are probably right; but they are right on wrong ground—there are many who have no idea of their being a governmental force existing any where but in Congress: you cannot put into their heads their being actually an efficient government in each of the States. They know only Congress as the Governors & the rest of the United States as the governed. When therefore they have read the act which forms the Congress, they determine that there is not power enough delegated by the governed & determine that the quantum ought to be increased—they leave out of the account altogether the governing force existing elsewhere. Still however their conclusion is right though the terms by which they get to it, are wrong. The fact is Sir, that they are inconcievably ignorant of whatever relates to the practice of free government, although they have many of them made valuable researches in the theory of it. Such of the English politicians as are here exult much at seeing that the American governments begin to consider themselves under the necessity of approximating toward the British constitution.
War or peace for the ensuing spring poses a problem impossible as yet to solve. I believe it depends on the arrangement of the finances of this country: they are certainly ameliorating; but slowly. A loan of 120. millions of livres has been opened some time ago. No body can say whether it is filled—or goes on well—or goes on slowly. I have heard all the three propositions advanced & equally well supported in the space of twenty four hours. The 1st. of Jan. a situation of the finances is to be made public. Until then opinions on the subject must be suspended. You will have heard that the King came to Paris & took a seat in the Parliament in order to engage them to enregister the edict of annual loans for five years—that the Duke of Orleans & two members of the Parliament were exiled the day after for their boldness in opposing Majesty that day. The King has promised the States-general in 1791. at the latest. This will be a revolution completely operated in the government in this country. Should it effect a permanent constitution this country will unquestionably be the richest & most powerful in the world in twenty years. I hope Congress will be pleased with the Count de Moustier. He is so good a man & so well disposed that it can hardly be otherwise. I am glad they have not renewed a commission for the court of London. Yet as that court thinks of sending out a minister to New-York, I fear that step will make Congress change their system. It would do them however no honor in Europe or any where else I think if they did. Their present Servants at London however are very worthy & deserving men notwithstanding the error into which one has fallen of having written a book, & the misfortune of the other in its being addressed to him. Adieu my dear Sir & be assured that no body can be more attached to your happiness than your ob
W Short
